Citation Nr: 1201108	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a shell fragment wound to the right (major) forearm, involving Muscle Group VII, currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to February 1971.  He received the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals  (Board) from a November 1999 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in relevant part, granted a 10 percent rating for residuals of a shell fragment wound to the right (major) forearm, involving Muscle Group VII; and denied a compensable rating for residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX. 

In a July 2005 decision, the Board, in pertinent part, denied an increased evaluation for residuals of a shell fragment wound to the right (major forearm) and a compensable evaluation for residuals of a shell fragment would to the abdomen.  The Veteran appealed that part of the Board's July 2005 decision to the Court of Appeals for Veterans Claims (Court).  The Court, in a March 2006 Order, vacated that part of the Board's July 2005 decision and remanded the claims to the Board for compliance with a March 2006 Joint Motion for Partial Remand.  

Thereafter, the case again came before the Board in September 2006, when the Board again denied the benefits sought on appeal.  The Veteran appealed the Board's September 2006 decision to the Court.  In December 2008, the parties filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision in relevant part and remand the case for readjudication in compliance with directives specified.  The parties specified that separate 10 percent evaluations assigned by the September 2006 Board decision for related scars would not be disturbed on remand.  The Court issued an order in January 2009 that granted the Joint Motion and returned the case to the Board.  In May 2009 and September 2010, the Board remanded the issues for further development.  An August 2011 rating decision assigned a 10 percent evaluation for the Veteran's shell fragment wound to the abdomen, involving Muscle Group XIX, effective the date of the receipt of the claim.

The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's residuals of a shell fragment wound to the right (major) forearm, involving Muscle Group VII, result in moderately severe disability.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX, result in moderately severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a shell fragment wound to the right (major) forearm, involving Muscle Group VII, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5307 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for residuals of a shell fragment wound to the abdomen, with involvement of Muscle Group XIX, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in July 2009, VA informed the appellant of what evidence was required to substantiate his claims, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication, the claim was readjudicated thereafter in June 2010 and August 2011 supplemental statements of the case, and the Veteran therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's correspondence, and the transcript of a November 2001 hearing held before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file and medical records.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  It provides clinical findings which are pertinent to the criteria applicable to rating the disabilities on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.56, muscle disabilities are evaluated as follows: (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  (3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d) (2011) 

When rating muscle group injuries, the Board notes that the history of the injury is a factor for consideration.  

Muscle Group VII--Right Forearm

Diagnostic Code 5307 applies to Muscle Group VII.  It provides that the functions of the muscle group are flexion of wrist and fingers.  A moderate muscle injury to the dominant hand warrants a 10 percent evaluation.  A moderately severe muscle injury to the dominant hand warrants a 30 percent evaluation.  A severe muscle injury to the dominant hand warrants a 40 percent evaluation.  Diagnostic Code 5307.   

The Veteran's service treatment records reflect in-service treatment for his shell fragment wound to the right forearm, to include debridement of the wound.  The shell fragment wound to the right forearm was described as not containing any nerve or artery involvement.  The service treatment records also indicate that the Veteran was treated at hospitals in Vietnam, Japan, and at Walter Reed Medical Center for at least a total of 10 days and was placed on convalescent leave for 30 days, from mid-December 1969 to mid-January 1970.  A February 1970 service medical record revealed that the Veteran's scar was well healed, there was no limitation in motion or decrease in strength, and no neurological deficit. 

The competent evidence of record also demonstrates that the Veteran, who is right-handed, has consistently complained of pain and weakness in his right forearm, which are cardinal signs and symptoms of muscle disability as defined by 38 C.F.R. § 4.56(d).  For example, on VA examination in November 2000 and April 2004 the Veteran complained of pain, weakness, and a decrease in dexterity, including difficulty doing fine motor skills.  Additionally, the examiner from the November 2000 VA examination diagnosed the Veteran with non-significant weakness of the right forearm.  During September 2009 and November 2010 VA examinations, the Veteran also complained of pain.

However, there is no evidence that such pain and weakness has caused the Veteran to be unable to keep up with his work assignments.  The Veteran, in a July 1999 VA examination, reported that his right forearm injury bothered him when he had previously worked at the Post Office because he frequently had to put pressure on it.  However, he indicated that his current work entailed him taking care of his farm and that such work was better for him because he did not have to put pressure on his forearm.  

During a November 2001 VA hearing, the Veteran stated that "Previous - - kind of things, small I can't, I don't have, I lost the dexterity not able to use my fingers like I should and then a weakness in my arms, too."  Transcript of November 2001 hearing (T.) at p. 9.  During the same hearing, the Veteran stated that he was able to work at his farm, even though it did take a strain on him.  T. at p. 4.  Thus, by the Veteran's own testimony he was able to work on his farm, and his disability did not prevent him from keeping up with his work assignments.  See Joint Motion at p. 6.  

Further, as noted below, the Board finds that the objective medical findings demonstrate that the Veteran's disability would not prevent him from keeping up with work assignments.  In this regard, the Court has determined that section 4.56(d) contains a totality-of-the-circumstances test in which no single factor is per se controlling for rating purposes, but rather are merely "factors to be considered" in assigning the appropriate rating.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Thus, in the present case, the Veteran's lay statements are not dispositive, and do not warrant an increased evaluation when viewed with the totality of the evidence.  See Joint Motion at p. 6.  

The report of the September 2009 VA examination provides that, although the Veteran reported having dexterity problems in the right hand, the examiner was unable to verify this clinically.  The examiner noted that the Veteran was able to use his right hand in any way asked of him.  The examiner pointed out that Walter Reed medical records showed that the injury to Muscle Group VII did not affect any nerves or arteries.  The examiner stated that the Veteran's injury did not result in any decreased coordination, increased fatigability, weakness, or uncertainty of movement.  These findings also demonstrate that the Veteran's disability would not prevent him from keeping up with his work assignments.  See Tropf, supra.  See Joint Motion at p. 6.  

The report of a November 2010 VA examination provides that the injury resulted in significant occupational effects, due to pain and weakness, with the Veteran being assigned different duties.  The report notes that on current X-rays, metallic foreign bodies were seen in the midportion and proximal portion of the forearm, unchanged from the prior study.  The X-ray impression was normal except for the metallic foreign bodies.  Parenthetically, the Board notes that a November 2000 VA X-ray found multiple metallic fragments in the Veteran's right forearm.  

The November 2010 report summarizes that there were currently no muscle limitations or functional limitations as a result of the Veteran's injury, and that there were no signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination or uncertainty of movement.  There was no muscle damage at the injury site.  The report further specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  These objective findings also show that the Veteran's disability would not prevent him from keeping up with his work assignments.  See Tropf, supra.  See Joint Motion at p. 6.  

The objective medical evidence of record shows that the residuals of the Veteran's Muscle Group VII injury has resulted in loss of fascia.  In this regard, on examination in July 1999, the examiner reported that the Veteran's scar was a herniation of the muscle through the fascia.  Additionally, in a July 2000 examination report, the examiner reported that the Veteran's flexor carpi ulnaris herniated through the fascia, which was clearly absent.  On the other hand, the September 2009 VA examination found that the Veteran had no tissue loss.  The November 2010 VA examination found that the Veteran had no loss of deep fascia or muscle substance.  

Moreover, the objective medical evidence of record does not show that the Veteran experiences any measurable loss of muscle strength or endurance as a result of his muscle disability.  In this regard, on VA examination in November 2000, the examiner reported that Muscle Group VII showed strength 5/5 in flexion of the right hand and fingers and that he pronated without difficulty with strength of 5/5 on the pronation.  He also reported that the Veteran had non-significant weakness of the right forearm.  Additionally, on VA examination in April 2004, the examiner reported that the Veteran's muscle strength appeared slightly weakened, but such weakness could not be substantiated.  The September 2009 VA examination found that the Veteran's muscle strength was 5.  The November 2010 VA examination found that the Veteran's muscle strength was 5 and he had no tissue loss.  These objective findings also show that the Veteran's disability would not prevent him from keeping up with his work assignments.  See Tropf, supra.  See Joint Motion at p. 6.  

The Board is aware that the Veteran's right forearm contains metallic foreign bodies, which 38 C.F.R. § 4.56(d)(4)(iii) identifies as a sign of severe muscle disability.  However, the Board also finds that these foreign bodies do not warrant an increased evaluation under 38 C.F.R. § 4.56(d)(4)(iii).  See Joint Motion at pp. 5-6.  The Veteran has none of the other signs of severe muscle disability identified in this section: adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  

Thus, in the present case, the fact that the Veteran's right forearm contains metallic foreign bodies is not dispositive, and does not warrant an increased evaluation when viewed with the totality of the evidence.  See Tropf, supra.  See Joint Motion at pp. 5-6.  

In sum, although, the evidence of record demonstrates that the Veteran's right (major) forearm disability was debrided in service and required hospitalization and currently is manifested by pain, weakness, some loss of fascia, metallic foreign bodies and lay complaints of weakness and loss of dexterity, it does not show that the Veteran was unable to keep up with his work assignments due to his disability or that tests of strength and endurance demonstrate positive evidence of impairment.  Therefore, the Board concludes that the Veteran is not entitled to a 30 percent evaluation under 38 C.F.R. § 4.73 , Diagnostic Code 5307 for moderately severe symptomatology, and that the currently assigned 10 percent evaluation, for moderate symptomatology, more nearly approximates the Veteran's current disability picture.  See Tropf, supra.

The Board has also considered whether an increased evaluation could be afforded the Veteran under other potentially applicable diagnostic codes.  As the evidence of record demonstrates that the Veteran's forearm is involved, 38 C.F.R. § 4.71a , Diagnostic Codes 5206, 5207, 5208, and 5213 (pertaining to limitation of the elbow and forearm) (2011) are available for application.  In this regard, under Diagnostic Code 5206 (pertaining to limitation of flexion of the major forearm) flexion limited to 110 degrees warrants a noncompensable evaluation; flexion limited to 100 degrees warrants a 10 percent evaluation; and flexion limited to 90 degrees warrants a 20 percent evaluation.  

In this case, the November 2000 VA examination found that the Veteran could flex his elbow to 140 degrees.  Such finding, which is almost full range of motion (full range of motion is 145 degrees), does not even correspond to a noncompensable evaluation.  The November 2010 VA examination specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  Therefore, the Board concludes that the Veteran is not entitled to an increased evaluation under Diagnostic Code 5206. 

The Veteran is also not entitled to an increased evaluation under Diagnostic Code 5207, which pertains to limitation of extension of the forearm.  Under this diagnostic code, a 10 percent evaluation is assigned when the major forearm extension is limited to 45 or 60 degree.  A 20 percent evaluation is warranted when the major forearm is limited in extension to 75 degrees.  In this case, on VA examination in November 2000, the Veteran could extend to a full, zero degrees.  The November 2010 VA examination specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under Diagnostic Code 5207. 

A 20 percent evaluation is also warranted under Diagnostic Code 5208 where the flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 5208 (2011).  The November 2010 VA examination specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  Therefore, the Board finds that increased evaluation is not warranted under Diagnostic Code 5208. 

A 20 percent evaluation is also warranted for limitation of pronation of the forearm of the major upper extremity if motion is lost beyond the last quarter of the arc  and the hand does not approach full pronation.  Diagnostic Code 5213 (2011).  However, on VA examination in November 2000, the examiner reported that the Veteran could pronate his forearm to 80 degrees.  Such finding corresponds to full range of motion.  See 38 C.F.R. § 4.71 (Plate I) (2011).  The November 2010 VA examination specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under Diagnostic Code 5213. 

Pursuant to the December 2008 Joint Motion, the Board has considered entitlement to a higher evaluation under Diagnostic Codes 5308 or 5309, for Muscle Groups VIII and IX, respectively.  However, the September 2009 and November 2010 VA examinations found that there was no injury to either muscle group.

Additionally, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  However, as detailed above, the record does not contain objective evidence by which it can be factually ascertained that there is or would be any functional impairment attributable to the Veteran's complaints of pain that would warrant a schedular evaluation in excess of 10 percent.  There is no medical evidence to show that incoordination or flare-ups of pain, weakness, or fatigability result in additional functional impairment to a degree that would support a schedular rating in excess of 10 percent. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for residuals of a shell fragment wound to the right forearm, including Muscle Group VII.  Accordingly, the claim must be denied. 

Muscle Group XIX- Abdomen 

The Veteran also asserts that a higher evaluation is warranted for residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX. 

Diagnostic Code 5319 applies to Muscle Group XIX.  It provides that the function of the muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  A moderate disability warrants a 10 percent rating.  A moderately severe disability warrants a 30 percent rating.  A severe disability warrants a 50 percent rating. 

The Veteran's service medical records reflect in-service treatment for his shell fragment wounds to his abdomen included debridement of the wounds.  A December 1969 service treatment record describes the shell fragment wound to the abdomen as a healed, uninfected midline abdominal scar that did not contain any nerve or artery involvement.  As previously noted, the Veteran's service treatment records also indicate that he was hospitalized for his wounds and was on convalescent leave for 30 days.  A February 1970 service medical record reveals that the Veteran's scar was well healed, there was no limitation in motion or decrease in strength, and no neurological deficit. 

The evidence of record demonstrates that the Veteran has made consistent complaints of one or more of the cardinal signs or symptoms of muscle disability as defined by 38 C.F.R. § 4.56(d).  For instance, on VA examination in November 2000, the Veteran indicated that the abdominal scar was tender to touch.  However, the examiner found that there was no tenderness of palpation and that the Veteran did not have any weakness in rotation of his trunk, sitting up with lateral sit-up, or with controlling his thoracic musculature.  Similarly, on VA examination in April 2004, the examiner reported that the Veteran did not have any pain on his scar.  

The September 2009 and November 2010 VA examination reports relate that the Veteran complained of pain.  However, there is no evidence that such pain has caused the Veteran to be unable to keep up with his work assignments.  The report of the September 2009 VA examination provides that the Veteran's abdominal wound was totally insignificant clinically, functionally and physiologically.  The Veteran's muscle strength was 5.  The examiner noted that the Veteran's injury should not have any affects on his functionality, work ability or social interactions at all.  

The report of the November 2010 VA examination provides that there were currently no muscle limitations or functional limitations as a result of the Veteran's injury, and there were no signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination or uncertainty of movement.  There was no muscle damage at the injury site.  Muscle strength was 5.  There was slight loss of tissue.  The report further specifies that the Veteran had no limitation of joint motion due to the muscle disease or injury.  

In view of the foregoing, the Board finds that there has been no demonstration of moderately severe disability so as to warrant a higher evaluation.  As outlined above, while the Veteran's shell fragment wound to the abdomen required debridement in service, and hospitalization, and he has consistent complaints of cardinal signs and symptoms of muscle disability, there is no demonstration that, at any time during the rating period on appeal, the shell fragment wound to the abdomen resulted in an inability to keep with work requirements.  There was only slight loss of tissue, and no demonstration of loss of muscle strength.

The Board has also considered whether an increased evaluation could be afforded the Veteran under other potentially applicable diagnostic codes.  However, the Board has concluded that no other diagnostic codes are applicable at this time. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX.  Accordingly, the claim must be denied. 

Extraschedular Evaluations

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's muscle group injuries.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.


ORDER

An evaluation in excess of 10 percent for residuals of a shell fragment wound to the right (major) forearm, involving Muscle Group VII, is denied. 

An evaluation in excess of 10 percent for residuals of a shell fragment wound to the abdomen, involving Muscle Group XIX, is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


